Citation Nr: 0126289	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ankylosing 
spondylitis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in this case in July 2000.  A 
statement of the case was issued in September 2000.  A 
substantive appeal was received in March 2001.  The veteran 
testified at a personal hearing at the RO in June 2001. 


FINDINGS OF FACT

1.  By rating decision in October 1984, it was determined 
that new and material evidence had not been received to 
reopen a claim of service connection for low back disability; 
although a notice of disagreement was received to initiate an 
appeal, a substantive appeal was not received to complete the 
appeal.

2.  Certain evidence received subsequent to the October 1984 
rating decision is so significant that it must be reviewed to 
fairly decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The October 1984 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for low back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the October 1984 rating decision 
is new and material, and the claim for entitlement to service 
connection for ankylosing spondylitis of the lumbar spine has 
been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in February 1968, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder with right leg shortening on the basis that the 
disorder was preexisting and did not increase in severity 
during service beyond the natural progression of the disease.  
Although the veteran stated in his March 2001 substantive 
appeal that he was never notified of the 1968 decision or he 
would have appealed, the claims file shows that a 
notification letter with notice of appellate rights was in 
fact sent to the veteran at the address he reported on his 
service connection claim.  However, a notice of disagreement 
was not received to initiate an appeal, and the February 1968 
rating decision became final.  38 U.S.C.A. § 7105(c).  
Although a decision is final, the claim may be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

The veteran attempted to reopen his claim in September 1984, 
but it was determined that no new and material evidence had 
been received.  With regard to the September 1984 rating 
decision, the veteran did file a notice of disagreement in 
November 1984, and a statement of the case was issued in 
December 1984.  However, the veteran did not file a 
substantive appeal to complete his appeal.  See generally 38 
U.S.C.A. §§ 7105.  Accordingly, the September 1984 rating 
decision also became final.  38 U.S.C.A. § 7105(c).  The 
veteran's request to reopen his claim was most recently 
denied by rating decision in April 2000, and the present 
appeal ensued. 

At this point, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the newly amended regulations at 
38 C.F.R. § 3.156(a) deal with the definition of new and 
material evidence.  However, this definition applies only to 
those claims filed on or after the August 29, 2001, effective 
date.  Therefore, the regulations in effect prior to that 
date are applicable here.  Further, certain assistance 
provisions of the new regulations also do not apply to claims 
to reopen filed prior to August 29, 2001.  Although the VCAA 
has expanded the VA's duties to notify and assist, the 
statute at 38 U.S.C.A. § 5103A(f) specifies that the VA is 
not required to reopen disallowed claims unless new and 
material evidence has been presented.  

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 29, 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 
155 F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured "since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits."  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

Turning to the record, since the September 1984 unappealed 
rating decision the veteran has attempted to reopen his claim 
and additional evidence has been received.  The evidence that 
has been received consists of VA and private medical records 
dated from September 1979 through March 2000.  These records 
yield definitive medical evidence of the veteran's low back 
pathology to include, sacroiliac joint sclerosis and fusion, 
and ankylosing spondylitis.  

The additional evidence that has been received also includes 
lay statements from relatives and friends of the veteran 
dated in June 2000.  Two lay witness indicated that the 
veteran appeared to be worse with regard to his back after 
service than prior to service.  It appears that these 
individuals were family members and were offering their 
comments based on first hand observation of the veteran's 
condition prior to and subsequent to service.  While a lay 
person is not competent to testify to medical matters, the 
Board believes that a lay person is competent to testify as 
to their observations.  Statements from these individuals 
were not of record at the time of the October 1984 rating 
decision and are therefore new.  Moreover, they address the 
question of the whether there was any increase in low back 
symptoms during service.  Since the lay witnesses are 
competent to relate their own observations, the statements 
must also be considered material.  It is important to note 
that when determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  These 
items of evidence, presumed to be credible, are so 
significant that they must be considered to fairly decide the 
merits of the veteran's claim.  

In sum, the Board finds that new and material evidence has 
been received and the veteran's claim has been reopened. 



ORDER

New and material evidence has been received, and the 
veteran's claim of entitlement to service connection for 
ankylosing spondylitis of the lumbar spine has been reopened.  
To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

Where the RO initially finds no new and material evidence to 
reopen and the Board then finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for a de 
novo review of the entire record and a merits analysis unless 
there would be no prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet.App. 384 (1993).

Further action is also necessary to comply with the 
assistance to the veteran provisions of VCAA and implementing 
regulations.  In this regard, the veteran's representative 
has requested a medical opinion and provisions of the new law 
appear to call for an opinion in a case such as this.  

The Board also notes that the veteran testified that he went 
to the VA Medical Center in Tampa on numerous occasions 
during the few years after service, although it is not 
entirely clear whether he was ever treated at that facility.  
At any rate, an attempt should be made to obtain any 
pertinent treatment records.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and take all necessary action to comply 
with VCAA and implementing regulations.  
The RO's actions should include a request 
for any pertinent treatments records from 
the Tampa VA Medical Center from 1968 on.  
The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits in 
the 1980's as well as the medical records 
relied upon concerning that claim.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination of low 
back and lower extremities to ascertain 
the nature of the claimed disorder.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After examining the veteran 
and reviewing the claims file (to include 
service medical records), the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
lumbar spine pathology shown while in 
service underwent an increase in severity 
during the veteran's period of service 
beyond the natural progress of the 
disease.  A detailed rationale with 
discussion of the reasons for the opinion 
is requested. 

3.  Thereafter, the RO should review the 
expanded record and undertake a de novo 
merits analysis of the veteran's claim 
under all applicable laws and regulations, 
including 38 U.S.C.A. § 5107(b).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and 


argument in connection with the matters remanded by the 
Board.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

